DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 7-10, 17, and 19 are amended.
Claims 1-19 of US Application No. 16/668,076, filed on 06/30/2022, are currently pending and have been examined.
This action is made FINAL.

	Response to Amendment
Applicant’s amendments to the specification, see “Remarks” pg. 15 submitted on 06/30/2022, have overcome the objection made to the drawings. Accordingly, the objection to the drawings has been withdrawn.
Applicant’s amendments to the specification, see “Remarks” pg. 15 submitted on 06/30/2022, have overcome the objection made to the specification regarding the hyperlink on page 4 Accordingly, the objection to the specification has been withdrawn.
Applicant’s amendments to claim 9, see “Remarks” pg. 15 submitted on 06/30/2022, have overcome the objection made to the claim regarding the typographical error.
Applicant’s amendments to claims 1, 7 , and 9, see “Remarks” pg. 16 submitted on 06/30/2022, alter the claim language so that the claims no longer invoke 35 U.S.C §112(f). Therefore, the broadest reasonable interpretation of the claim changes to the plain language and the corresponding structure, material, or acts is no longer read in from the specification.
Applicant’s amendments to claims 1-19 means that the claims no longer invoke 35 U.S.C §112(f) and the corresponding structure, material, or acts are present within the claims. Therefore, the 35 U.S.C §112(a) and 112(b) rejections made for claims 1-19 in the last office action are withdrawn.

Response to Arguments
Applicant’s argues, see “Remarks” pg. 18-20 submitted on 06/30/2022, with respect to claims 1-19, that the examiner fails to establish a prima facie case of obviousness under 35 U.S.C §103. 
The examiner cordially disagrees. All 35 U.S.C §103 rejections were made using the rational found in MPEP §2141 and used the rational G “Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”. For example, on pg. 14 of the non-final rejection, the examiner states that the combination of teachings “would result in an imaging system with additional indicators to improve driving safety and awareness”. Additionally, uses of rationales A and D are present in the non-final rejection. Therefore, no obviousness grounds rely on mere conclusory statements, rather all rejections were made using MPEP analysis. Additionally, applicant cites “See also, KSR Int'l v. Teleflex, Inc., 550 U.S. 398, 411 (2007) (claim deemed obvious to one of ordinary skill where all claim elements were disclosed in the cited prior art references)”. This court case teaches that combination of existing elements must be combined with a motive that would be obvious to a person of ordinary skill in the art. All claimed elements were disclosed in the cited prior art references, as laid out in the detailed claim mapping of the 35 U.S.C §103 rejections. Each rejection provided an obvious benefit one might have for combining elements of the prior art.
Applicant argues, see “Remarks” pg. 19-20 submitted on 06/30/2022, “none of Lu, Nogami, Audi, and Oba fail to teach or suggest at least the above elements of claim 1 as amended” including “the first display unit and the second display unit are provided with a display region that displays information for indicating a display state of the image, and the display region is provided in an upper side of an image of a self-vehicle so as to overlap the image of the self-vehicle in the images displayed on the first and second display units.” Audi teaches: a second display unit that displays an image of what is to the right side rear of the self-vehicle (2:51) the first display unit and the second display unit are provided with a display region that displays information for indicating a display state of the image (4:42) and the display region is provided in an upper side of an image of a self- vehicle so as to overlap the image of the self-vehicle in the images displayed on the first and second display units (3:10 and 4:42). Applicant also argues that the 35 U.S.C §103 rejections for claims 2, 3, and 5-8 should “be withdrawn at least for the reason that these claims depend from claim 1….”. Applicant’s arguments with regards to these claims have been fully considered but are not persuasive and examiner respectfully disagrees as outlined above and in the detailed rejection below. Therefore, the previous rejections are maintained and analysis can be found in the 35 U.S.C §103 rejection section.
Applicant argues, see “Remarks” pg. 19-20 submitted on 06/30/2022, “that claims 4 and 9 depend either directly or indirectly from claim 1 as amended”. Since applicant argues that claim 1 is not taught by the prior art, rejections to claims 4 and 9 should be withdrawn due to dependency. Applicant’s arguments regarding these claims have been fully considered but are not persuasive and examiner respectfully disagrees. Therefore, the previous rejections are maintained and analysis can be found in the 35 U.S.C §103 rejection section.
Applicant argues, see “Remarks” pg. 19-20 submitted on 06/30/2022, “that the combination of Lu and Oba fails to teach or suggest the elements of claim 10 given that the combination of Lu, Nogami, Audi, and Oba fails to teach or suggest the elements of claim 1 as set forth above”. As an extension, applicant also argues that the 35 U.S.C §103 rejections for claims 11-18-- be withdrawn because they “depend either directly or indirectly from claim 10”. Applicant’s arguments with regards to these claims have been fully considered but are not persuasive and examiner respectfully disagrees. Therefore, the previous rejections are maintained and analysis can be found in the 35 U.S.C §103 rejection section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Lu et. al. US20100265048 A1, in view of patent application publication Nogami et. al. US20110293145 A1, further in view of “Audi Virtual Mirror Vs Lexus Digital Side-View Monitor” public disclosure video, and further in view of patent application publication Oba US 20080129539 A1. From here on, the prior art will be referred to as Lu, Nogami, Oba, and Audi respectively. 

Regarding claim 1, Lu teaches the following:
an image capturing unit configured to capture what is to the rear of the self-vehicle
See at least - “The rearview vision system of the present invention has an image capture device or image sensor or camera positioned on the vehicle and directed rearwardly….” [¶0006]
a third display unit that displays an image of what is to the rear of the self-vehicle 
See at least - “and a display for displaying images captured by the image capture device” [¶0006]
a second indicator that extends in a vehicle width direction and indicates a distance from the self-vehicle to the rear
See at least - "wherein said imaging system generates an alignment graphic overlay on said displayed images...." [Claim 12] (also Abstract, Fig. 4A)
superimpose the indicator onto an image to be displayed on the display unit 
"imaging system includes an image processor for receiving data signals from the image capture device and superimposing the graphic overlay on the displayed image, as discussed below" [¶0029]
Additionally, Lu further teaches that some structures and methods included in the claimed invention are well-known in the field of endeavor (¶0003).
Lu fails to teach the following limitations.
However, Nogami teaches:
an image display apparatus operable to display an image of surroundings of a self-vehicle (Abstract)
a processor circuit having a processor and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to	
See at least - "That is, the driving support device 100 includes a CPU that is a control unit, a ROM that stores a control program, a RAM for executing a program" [¶0018]
Cause an image captured by the image capturing unit 
See at least - "….including the captured side rear images, and displays the image on a display section (170)" [Abstract]
a first display unit that displays an image of what is to the left side rear of the self-vehicle 
See at least – "As illustrated in FIG. 10, on a display screen of display section 170 (FIG. 1), side rear image 210 obtained when a left side rear is viewed from the subject vehicle…" [¶0131]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rear view camera device of Lu with the camera system to view the side rear portions of the vehicle in Nogami to improve the apparatus with reasonable expectation that this would result in an imaging device that increases overall safety and collision prevention. 
The combination of Lu in view of Nogami does not disclose the following limitations.
However, Audi teaches:
a second display unit that displays an image of what is to the right side rear of the self-vehicle (2:51)
the first display unit and the second display unit are provided with a display region that displays information for indicating a display state of the image (4:42)
and the display region is provided in an upper side of an image of a self- vehicle so as to overlap the image of the self-vehicle in the images displayed on the first and second display units (3:10 and 4:42)
Rather than having the image on the lower portion of the display as shown in Audi, the claimed invention places it in the upper portion of the display. This change is just a design choice and does not change the intention, function, or practicality of the invention. One of ordinary skill in the art would know to make do this for several reasons. The first being the finite testing and options, meaning that there can only be so many places to superimpose the image. Additionally, changing the location of the image on the display would result in a known outcome. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the dual display set up, one for each side rear camera, shown in Audi to improve the combination driving support device of Lu and Nogami knowing that this would result in a system with three displays and give the driver more simultaneous viewing of the vehicle surroundings for improved safety. 
The combination of Lu in view of Nogami and further in view of Audi fails to teach the following limitations.
However, Oba teaches:
generate an indicator for indicating distances from the self-vehicle to the side 
See at least – “Concerning suffixes of horizontal components, "h" denotes a horizontal line, "c" denotes a center point, "w" denotes a width in the horizontal direction..." [¶0042] (also ¶0006, ¶0002, Fig. 11, and claim 12)
generating of the indicator further comprises a first indicator that extends in a longitudinal direction of the vehicle body and indicates a distance from the self-vehicle to the side
See at least – “Concerning suffixes of horizontal components, "h" denotes a horizontal line, "c" denotes a center point, "w" denotes a width in the horizontal direction..." [¶0042] (also ¶0006, Fig. 11, and claim 12)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the Oba generating unit in the Lu, Nogami, and Audi merged system to create the device that would result in an imaging system with additional indicators to improve driving safety and awareness. Improving the merged system taught above by using the generation unit to generate indicators to the side rather than the rear is well within the ordinary ability of one of ordinary skill in the art based on the teachings of the references and the knowledge of the art. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Audi, and Oba to obtain the invention as specified in claim 1.

Regarding claim 2,  the combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba, as shown above, discloses all the limitations of claim 1. 
Lu further teaches:
a first indicator and the second indicator are displayed so as to be superimposed on the - 40 -H1182733US01/P219-0728USdisplay unit at positions corresponding to actual positions from the self-vehicle (Fig. 4A)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the superimposing of several indicators on a display in Lu with the specified invention of claim 1 consisting of multiple displays, taught above, to result in an imaging apparatus that helps drivers comprehend distances on the display, leading to increased safety. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Audi, and Oba to obtain the invention as specified in claim 2.

Regarding claim 3, the combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba, as shown above, discloses all the limitations of claim 1.
Lu further teaches: 
a third display unit arranged at a different position from at a predetermined interval inside of the self-vehicle
See at least - "for such rearward facing camera applications, the captured images may be displayed as a mirrored image or reverse image on the display so that the driver of the vehicle…" [¶0033]
Lu fails to teach the following limitations.
Audi further teaches the limitation: 
a first display unit and the second display unit arranged at positions different from each other at predetermined intervals inside of the self-vehicle (2:51)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the arranged displays in predetermined intervals taught in Audi with the specified invention of claim 1 and the centered device of Lu to alter the apparatus with reasonable expectation that this would prevent collisions by providing the driver with displays located far enough apart so that the driver does not confuse the displayed images. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Audi, and Oba to obtain the invention as specified in claim 3.

Regarding claim 5, the combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba, as shown above, discloses all the limitations of claim 1.
Nogami further teaches: 
the first indicator and the second indicator are displayed in the same form (Fig. 7 125-1:5)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the uniform indicators taught in Nogami to the combined system of the references to improve the device with reasonable expectation that this would result in an imaging device that help the driver comprehend multiple distances from the car and further increase their awareness and safety. Including multiple indicators of the same form in the device of the combined references was within the ordinary ability or a person of ordinary skill in the art based on the further teachings in Nogami. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Audi, and Oba to obtain the invention as specified in claim 5.

Regarding claim 6, the combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba, as shown above, discloses all the limitations of claim 1.
Lu further teaches:
a different from a shape of the first indicator and the second indicator (Fig. 4A). 
Lu fails to teach the following limitations.
Nogami further teaches:
a shape of the first indicator and the second indicator corresponding to images to be displayed on the first display unit (Fig. 4 220)
It would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to also combine the different form of indicators on the displays corresponding to the images being displayed taught in Nogami with the different form of indicators of Lu and the device taught by the merged references with reasonable expectation that the outcome would be a system that is more intuitive to the driver regarding sensing distances in different images and ultimately improving safety. Including the different form of indicators when combining the teachings of the references would be within the ability of one of ordinary skill in the art because the function of the invention remains the same and the result of doing so is predictable. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Audi, and Oba to obtain the invention as specified in claim 6.

Regarding claim 7, the combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba, as shown above, discloses all the limitations of claim 1.
Audi further teaches:
wherein the instructions that, when executed by the processor, further cause the processor (3:09 and 3:10)
Audi shows the switching of the views, which is well-known in the field of art to be a processor. It is inherent (Lee ¶0023 inherency proof) that a circuit and system that performs  a function must have a control to execute code and instruct action.
to adjust an angle of view of images to be displayed on the first display unit and the second display unit (3:09-3:11)
wherein when the self-vehicle is switched to a reverse range, the angle of view of images to be displayed on the first and second display units is changed downward (3:09-3:11)
The video teaches that the camera can zoom in and out. This consequently changes the angle at which the driver can see. (wider view is a larger view angle)
The video shows that the camera can zoom in and out, which consequently changes the angle at which the driver can see. It also shows that the images display downward because the ground closer to the car can be seen in the wider shot. It would be obvious to a person of ordinary skill in the art to implement this unit to perform the function when the self-vehicle is switched to a reverse range because the outcome would be the same as taught in Audi, the angle of view would change and increase the drivers view. Additionally, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the angle of adjustment unit in Audi in the system taught by the combination of references creating an imaging system provides the driver with an angle of view that better shows the space closer to the vehicle to prevent collisions. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Audi, and Oba to obtain the invention as specified in claim 7.

Regarding claim 10, Lu teaches the following:
an image capturing unit configured to capture what is to the rear of the self-vehicle
See at least - “The rearview vision system of the present invention has an image capture device or image sensor or camera positioned on the vehicle and directed rearwardly….” [¶0006]
a third display unit that displays an image of what is to the rear of the self-vehicle 
See at least - “and a display for displaying images captured by the image capture device” [¶0006]
a second indicator that extends in a vehicle width direction and indicates a distance from the self-vehicle to the rear
See at least - "wherein said imaging system generates an alignment graphic overlay on said displayed images...." [Claim 12] (also Abstract, Fig. 4A)
superimpose the indicator onto an image to be displayed on the display unit 
"imaging system includes an image processor for receiving data signals from the image capture device and superimposing the graphic overlay on the displayed image, as discussed below" [¶0029]
Additionally, Lu further teaches that some structures and methods included in the claimed invention are well-known in the field of endeavor (¶0003).
Lu fails to teach the following limitations.
However, Nogami teaches:
an image display apparatus operable to display an image of surroundings of a self-vehicle (Abstract)
a processor circuit having a processor and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to	
See at least - "That is, the driving support device 100 includes a CPU that is a control unit, a ROM that stores a control program, a RAM for executing a program" [¶0018]
cause a display unit to display an image captured by the image capturing unit 
See at least - "….including the captured side rear images, and displays the image on a display section (170)" [Abstract]
a first display unit that displays an image of what is to the left side rear of the self-vehicle 
See at least – "As illustrated in FIG. 10, on a display screen of display section 170 (FIG. 1), side rear image 210 obtained when a left side rear is viewed from the subject vehicle…" [¶0131]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rear view camera device of Lu with the camera system to view the side rear portions of the vehicle in Nogami to improve the apparatus with reasonable expectation that this would result in an imaging device that increases overall safety and collision prevention. 
The combination of Lu in view of Nogami does not disclose the following limitations.
However, Audi teaches:
a second display unit that displays an image of what is to the right side rear of the self-vehicle (2:51)
the first display unit and the second display unit are provided with a display region that displays information for indicating a display state of the image (4:42)
and the display region is provided in an upper side of an image of a self-vehicle so as to overlap the image of the self-vehicle in the images displayed on the first and second display units (3:10 and 4:42)
Rather than having the image on the lower portion of the display as shown in Audi, the claimed invention places it in the upper portion of the display. This change is just a design choice and does not change the intention, function, or practicality of the invention. One of ordinary skill in the art would know to make do this for several reasons. The first being the finite testing and options, meaning that there can only be so many places to superimpose the image. Additionally, changing the location of the image on the display would result in a known outcome. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the dual display set up, one for each side rear camera, shown in Audi to improve the combination driving support device of Lu and Nogami knowing that this would result in a system with three displays and give the driver more simultaneous viewing of the vehicle surroundings for improved safety. 
The combination of Lu in view of Nogami and further in view of Audi fails to teach the following limitations.
However, Oba teaches:
generate an indicator for indicating distances from the self-vehicle to the side
See at least – “Concerning suffixes of horizontal components, "h" denotes a horizontal line, "c" denotes a center point, "w" denotes a width in the horizontal direction..." [¶0042] (also ¶0006, ¶0002, Fig. 11, and claim 12)
generating a first that extends in a longitudinal direction of the vehicle body and indicates a distance from the self-vehicle to the side
See at least – “Concerning suffixes of horizontal components, "h" denotes a horizontal line, "c" denotes a center point, "w" denotes a width in the horizontal direction..." [¶0042] (also ¶0006, Fig. 11, and claim 12)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the Oba generating unit in the Lu, Nogami, and Audi merged system to create the device that would result in an imaging system with additional indicators to improve driving safety and awareness. Improving the merged system taught above by using the generation unit to generate indicators to the side rather than the rear is well within the ordinary ability of one of ordinary skill in the art based on the teachings of the references and the knowledge of the art. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Audi, and Oba to obtain the invention as specified in claim 10.

Regarding claim 11, the combination of Lu in view of Oba, as shown above, discloses all the limitations of claim 10. 
Lu further teaches:
a first indicator and the second indicator are displayed so as to be superimposed on the - 40 -H1182733US01/P219-0728USdisplay unit at positions corresponding to actual positions from the self-vehicle (Fig. 4A)
Regarding claim 12, the combination of Lu in view of Oba, as shown above, discloses all the limitations of claim 10. 
Lu further teaches: 
a third display unit arranged at a different position from at a predetermined interval inside of the self-vehicle 
See at least - "for such rearward facing camera applications, the captured images may be displayed as a mirrored image or reverse image on the display so that the driver of the vehicle…" [¶0033]
The combination of Lu in view of Oba fails to teach the following limitation.
However, Audi teaches:
the first display unit and the second display unit are arranged at positions different from each other at predetermined intervals inside of the self-vehicle (2:51)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the arranged displays in predetermined intervals taught in Audi with the specified method of claim 10 and the centered device of Lu to alter the process with reasonable expectation that this would prevent collisions by providing the driver with displays located far enough apart so that the driver does not confuse the displayed images. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Oba, and Audi to obtain the invention as specified in claim 12.

Regarding claim 14, the combination of Lu in view of Oba, as shown above, discloses all the limitations of claim 10. 
The combination of Lu in view of Oba fails to teach the following limitation.
However, Nogami teaches:
the first indicator and the second indicator are displayed in the same form (Fig. 7 125-1:5)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the uniform indicators taught in Nogami to the combined method of the references to improve the device with reasonable expectation that this would result in an imaging device that help the driver comprehend multiple distances from the car and further increase their awareness and safety. Displaying multiple indicators of the same form in the method of the combined references was within the ordinary ability or a person of ordinary skill in the art based on the further teachings in Nogami. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu and Oba to obtain the invention as specified in claim 14.

Regarding claim 15, the combination of Lu in view of Oba, as shown above, discloses all the limitations of claim 10.
Lu further teaches:
a different from a shape of the first indicator and the second indicator (Fig. 4A)
The combination of Lu in view of Oba fails to teach the following limitation.
However, Nogami teaches:
a shape of the first indicator and the second indicator corresponding to images to be displayed on the first display unit (Fig. 4 220)
	It would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to also combine the different form of indicators on the displays corresponding to the images being displayed taught in Nogami with the different form of indicators of Lu and the process taught by the merged references with reasonable expectation that the outcome would be a system that is more intuitive to the driver regarding sensing distances in different images and ultimately improving safety. Including the different form of indicators when combining the teachings of the references would be within the ability of one of ordinary skill in the art because the function of the invention remains the same and the result of doing so is predictable. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Audi, and Oba to obtain the invention as specified in claim 15.

Regarding claim 16, the combination of Lu in view of Oba, as shown above, discloses all the limitations of claim 10.
The combination of Lu in view of Oba fails to teach the following limitation.
However, Audi teaches:
an angle of view of images to be displayed on the first display unit and the second display unit (3:09-3:11)
The video shows that the camera can zoom in and out, which consequently changes the angle at which the driver can see. It also shows that the images display downward because the ground closer to the car can be seen in the wider shot. It would be obvious to a person of ordinary skill in the art to implement adjusting the angle of view when the self-vehicle is switched to a reverse range because the outcome would be the same as taught in Audi, the angle of view would change and increase the drivers view. Additionally, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the adjusting an angle of view in Audi in the combination of references creating a display method for the benefit of providing the driver with an angle of view that better shows the space closer to the vehicle to prevent collisions. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Oba, and Audi to obtain the invention as specified in claim 16.

Regarding claim 19, Lu teaches the following: 
generating an indicator for indicating distances from the self-vehicle to the rear 
See at least - "wherein said imaging system generates an alignment graphic overlay on said displayed images...." [Claim 12] (also Abstract, Fig. 4A)
superimposing the indicator onto an image to be displayed on the display unit 
See at least - "imaging system includes an image processor for receiving data signals from the image capture device and superimposing the graphic overlay on the displayed image, as discussed below" [¶0029] (also Fig. 5)
generating a second indicator that extends in a vehicle width direction and indicates a distance from the self-vehicle to the rear (Fig. 4A)
a third display unit 
See at least - “and a display for displaying images captured by the image capture device” [¶0006]

Additionally, Lu further teaches that some structures and methods included in the claimed invention are well-known in the field of endeavor (¶0003).
Lu fails to teach the following limitations.
However, Nogami teaches:
a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling an image display apparatus operable to display an image of surroundings of a self- vehicle 
"That is, the driving support device 100 includes a CPU that is a control unit, a ROM that stores a control program, a RAM for executing a program" [¶0018]
an image display apparatus having: a processor circuit having a processor and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to: cause a display unit to display an image captured by the image capturing unit
See at least - "That is, the driving support device 100 includes a CPU that is a control unit, a ROM that stores a control program, a RAM for executing a program" [¶0018]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the storage device of Nogami to store the method for controlling an image display apparatus taught by the combination of references in order to allow the program run effectively each time the car is on. One of ordinary skill in the art could store the program to controlling an image display apparatus, without changing the primary functions, and can reasonably predict the outcome. 
The combination of Lu in view of Nogami fails to teach the following limitation.
However, Audi teaches the limitation: 
a first display unit and the second display (2:51)
the first display unit and the second display unit are provided with a display region that displays information for indicating a display state of the image (4:42)
and the display region is provided in an upper side of an image of a self-vehicle so as to overlap the image of the self-vehicle in the images displayed on the first and second display units (3:10 and 4:42)
Rather than having the image on the lower portion of the display as shown in Audi, the claimed invention places it in the upper portion of the display. This change is just a design choice and does not change the intention, function, or practicality of the invention. One of ordinary skill in the art would know to make do this for several reasons. The first being the finite testing and options, meaning that there can only be so many places to superimpose the image. Additionally, changing the location of the image on the display would result in a known outcome. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the dual display set up, one for each side rear camera, shown in Audi to improve the combination driving support device of Lu and Nogami knowing that this would result in a system with three displays and give the driver more simultaneous viewing of the vehicle surroundings for improved safety. 
The combination of Lu in view Nogami and in further view of Audi fails to teach the following limitation.
However, Oba teaches:
generating an indicator for indicating distances from the self-vehicle to the side 
See at least – “Concerning suffixes of horizontal components, "h" denotes a horizontal line, "c" denotes a center point, "w" denotes a width in the horizontal direction..." [¶0042] (also ¶0006, ¶0002, Fig. 11, and claim 12)
generating a first indicator in a longitudinal direction of the vehicle body and indicates a distance from the self-vehicle to the side 
See at least – “Concerning suffixes of horizontal components, "h" denotes a horizontal line, "c" denotes a center point, "w" denotes a width in the horizontal direction..." [¶0042] (also ¶0006, ¶0002, Fig. 11, and claim 12	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the Oba method of generating in the method outlined in Lu to create the device that would result in an imaging system with additional indicators from the side of the vehicle to improve driving safety and awareness. As mentioned above, generating indicators with a generation unit is not a novel concept within the field of endeavor. Improving the method by using the generating indicators to the side rather than the rear is well within the ordinary ability of one of ordinary skill in the art based on the teachings and Oba and the knowledge of the art. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Oba, and Audi to obtain the invention as specified in claim 19.

Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Lu et. al. US20100265048 A1, in view of patent application publication Nogami et. al. US20110293145 A1, further in view of “Audi Virtual Mirror Vs Lexus Digital Side-View Monitor” public disclosure video, further in view of patent application publication Oba US 20080129539 A1, and further in view of patent application Maeda et. al. JP2010260494A. From here on, the prior art will be referred to as Lu, Nogami, Audi, Oba, and Maeda respectively.

Regarding claim 4, the combination Lu in view of Nogami, further in view of Audi, and further in view of Oba, as shown above, discloses all the limitations of claim 1.
Lu further teaches:
the third indicator is of a display form that is different from that of the first and second indicators (Fig. 4A 30a, 30b, 30c)
Note the three indicators could also been interpreted as the three smaller lines on the long indicators that indicate an actual distance from the rear of the vehicle. 
The combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba fails to teach the following limitation. 
However, Maeda teaches: 
an indicator that corresponds to the length of a rear door when it is fully open 
See at least - "the position (guideline) GL corresponding to the tip of the backdoor 5 when the back door 5 is fully opened…" [¶0012]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the merged system taught by the combination of references, as shown above, by using the indicator taught by Maeda to result in an imaging system that help a driver’s sense of distance on the displays and give visual confirmation that there enough room to open the rear door, preventing any risk of damaging door when opening. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Audi, Oba, and Maeda to obtain the invention as specified in claim 4.

Regarding claim 13 the combination Lu in view of Nogami, further in view of Audi, and further in view of Oba, as shown above, discloses all the limitations of claim 10.
Lu further teaches:
the third indicator is of a display form that is different from that of the first and second indicators (Fig. 4A 30a, 30b, 30c)
Note the three indicators could also been interpreted as the three smaller lines on the long indicators that indicate an actual distance from the rear of the vehicle. 
The combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba fails to teach the following limitation. 
However, Maeda teaches: 
an indicator that corresponds to the length of a rear door when it is fully open 
See at least - "the position (guideline) GL corresponding to the tip of the backdoor 5 when the back door 5 is fully opened…" [¶0012]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the merged system taught by the combination of references, as shown above, by using the indicator taught by Maeda to result in an imaging system that help a driver’s sense of distance on the displays and give visual confirmation that there enough room to open the rear door, preventing any risk of damaging door when opening. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Audi, Oba, and Maeda to obtain the invention as specified in claim 13.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Lu et. al. US20100265048 A1, in view of patent application publication Nogami et. al. US20110293145 A1, further in view of “Audi Virtual Mirror Vs Lexus Digital Side-View Monitor” public disclosure video, further in view of patent application publication Oba US 20080129539 A1, and in further view of patent application publication Zhao WO 2016018320 A1. From here on, the prior art will be referred to as Lu, Nogami, Oba, Audi, and Zhao respectively. 

Regarding claim 8, the combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba, as shown above, discloses all the limitations of claim 1.
Audi further teaches:
the first display unit and the second display unit are provided with a display region that displays information for indicating a display state of the image (4:42)
the instructions that, when executed by the processor, further cause the processor to switch between a first mode in which a wide-angle image is displayed on  the display unit and a second mode in which the image captured by the image capturing unit on the display unit (3:09-3:11)
Audi shows the switching of the views, which is well-known in the field of art to be a processor. It is inherent (Lee ¶0023 inherency proof) that a circuit and system that performs  a function must have a control to execute code and instruct action.
The combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba fails to teach the following limitation.
However, Zhao teaches:
the first display wherein the image to be displayed on the display unit is temporarily displayed in a single color during the mode switching or after the mode switching is completed
See at least – “The viewing screen may also display other information including a single color for aesthetic purposes, operating data of the vehicle, or realistic views of other areas that are not substantially corresponding to the external line-of-sight 30 (e.g., projection of a rear-viewing camera)” [¶0011]
Although it does not expressly teach that the display region is provided in an upper portion of a self-vehicle side in the images, it does show the capability of displaying in the same area as it displays superimposed information there already (4:42). It would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to move it to the upper portion of self-vehicle side as to not impede the driver’s vision and reduce risk of accidents. Incorporating the upper displaying area of Audi when combining the reference’s teachings would also be obvious to said person with the motivation that the display unit does not increase risk of collision by blocking part of the field of view. Combining the teachings, and moving the displayed state of the image to the top corner would have been within the ordinary ability of one in the art based on the teachings of Audi. Additionally, further adding to the design by incorporating the solid color screen display of Zhao yield predictable results and merely factors as a design choice rather than a limitation. Inserting a time for the colored screen does not change the overall function at all and rather just prolongs the desired goal. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nogami, Lu, Audi, Oba, and Zhao to obtain the invention as specified in claim 8.

Regarding claim 17, the combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba, as shown above, discloses all the limitations of claim 1.
Audi further teaches:
the first display unit and the second display unit are provided with a display region that displays information for indicating a display state of the image (4:42)
the instructions that, when executed by the processor, further cause the processor to switch between a first mode in which a wide-angle image is displayed on  the display unit and a second mode in which the image captured by the image capturing unit on the display unit (3:09-3:11)
Audi shows the switching of the views, which is well-known in the field of art to be a processor. It is inherent (Lee ¶0023 inherency proof) that a circuit and system that performs  a function must have a control to execute code and instruct action.
The combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba fails to teach the following limitation.
However, Zhao teaches:
the first display wherein the image to be displayed on the display unit is temporarily displayed in a single color during the mode switching or after the mode switching is completed
See at least – “The viewing screen may also display other information including a single color for aesthetic purposes, operating data of the vehicle, or realistic views of other areas that are not substantially corresponding to the external line-of-sight 30 (e.g., projection of a rear-viewing camera)” [¶0011]
Although it does not expressly teach that the display region is provided in an upper portion of a self-vehicle side in the images, it does show the capability of displaying in the same area as it displays superimposed information there already (4:42). It would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to move it to the upper portion of self-vehicle side as to not impede the driver’s vision and reduce risk of accidents. Incorporating the upper displaying area of Audi when combining the reference’s teachings would also be obvious to said person with the motivation that the display unit does not increase risk of collision by blocking part of the field of view. Combining the teachings, and moving the displayed state of the image to the top corner would have been within the ordinary ability of one in the art based on the teachings of Audi. Additionally, further adding to the design by incorporating the solid color screen display of Zhao yield predictable results and merely factors as a design choice rather than a limitation. Inserting a time for the colored screen does not change the overall function at all and rather just prolongs the desired goal. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nogami, Lu, Audi, Oba, and Zhao to obtain the invention as specified in claim 17.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Lu et. al. US20100265048 A1, in view of patent application publication Nogami et. al. US20110293145 A1, further in view of “Audi Virtual Mirror Vs Lexus Digital Side-View Monitor” public disclosure video, further in view of patent application publication Oba US 20080129539 A1, and further in view of patent application Noro et al JP2008279786A. From here on, the prior art will be referred to as Lu¸ Nogami, Oba, Audi, and Noro respectively.
Regarding claim 9, the combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba, as shown above, discloses all the limitations of claim 7.
Audi further teaches:
the angle of view of images to be displayed is adjusted on the first display unit and the second display unit (3:09-3:11)
	The combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba fails to teach the following limitation.
However, Noro teaches:
wherein the memory is  configured to store angle of view information of the adjusted angle of view 
See at least - "An electric mirror control device including a control means provided with a reverse angle storage means for storing an angle set value in a storage unit" [¶0008]
It further teaches the angle of view information read out from the storage unit when the reverse range is switched to. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the storage unit of Noro in tangent with reference’s teachings of a merged imaging device to improve the device by automatically adjusting the mirror angle when the vehicle is on or in reverse, avoiding hassle for the driver. Doing so was within the skill of an ordinary person in the art as shown by Noro. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Audi, Oba, and Noro to obtain the invention as specified in claim 9.

Regarding claim 18, the combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba, as shown above, discloses all the limitations of claim 7.
Audi further teaches:
the angle of view of images to be displayed is adjusted on the first display unit and the second display unit (3:09-3:11)
	The combination of Lu in view of Nogami, further in view of Audi, and further in view of Oba fails to teach the following limitation.
However, Noro teaches:
wherein the memory is  configured to store angle of view information of the adjusted angle of view 
See at least - "An electric mirror control device including a control means provided with a reverse angle storage means for storing an angle set value in a storage unit" [¶0008]
It would have been obvious to one of ordinary skill in the art to use the storing information of Noro in tangent with reference’s teachings of a merged process to improve the method by automatically adjusting the mirror angle when the vehicle is on or in reverse, avoiding hassle for the driver. Doing so was within the skill of an ordinary person in the art as shown by Noro, thus increasing the field of view and reducing the potential of accidents. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lu, Nogami, Oba, Audi, and Noro to obtain the invention as specified in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et. al. (US 20090079828 A1)
A camera system for a vehicle includes a camera unit mounted on the vehicle for viewing an area outside the vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILLON ERIC KOLSTAD whose telephone number is (571)272-4553. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.E.K./Examiner, Art Unit 3662    


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662